J-S46029-16
J-S46030-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF A.J.A.M., A MINOR                IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: A.M.C., FATHER

                                                          No. 309 EDA 2016


              Appeal from the Order Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0078
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF A.J.M., A MINOR                  IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: A.M.C., FATHER

                                                          No. 310 EDA 2016


              Appeal from the Order Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0079
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF A.J.A.M., A MINOR                IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: A.M.C., FATHER

                                                          No. 311 EDA 2016


              Appeal from the Order Entered December 15, 2015
J-S46029-16
J-S46030-16


             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0080
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF: A.J.A.M., A                     IN THE SUPERIOR COURT OF
MINOR                                                     PENNSYLVANIA




APPEAL OF: A.S., MOTHER

                                                          No. 302 EDA 2016


            Appeal from the Judgment Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0078
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF: A.J.M., A MINOR                 IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: A.S., MOTHER

                                                          No. 303 EDA 2016


            Appeal from the Judgment Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0079
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF: A.J.A.M., A                     IN THE SUPERIOR COURT OF
MINOR                                                     PENNSYLVANIA




APPEAL OF: A.S., MOTHER

                                        -2-
J-S46029-16
J-S46030-16



                                                          No. 304 EDA 2016


            Appeal from the Judgment Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                      Orphans' Court at No(s): 2015-A0080
-------------------------------------------------------------------------------------

IN RE: ADOPTION OF: K.H.S., A MINOR                 IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA




APPEAL OF: A.S., MOTHER

                                                          No. 305 EDA 2016


            Appeal from the Judgment Entered December 15, 2015
             In the Court of Common Pleas of Montgomery County
                     Orphans' Court at No(s): 2015-A0081


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY OTT, J.:                                      FILED JULY 29, 2016

        In these consolidated appeals, A.M.C. (Father) and A.C. (Mother)

appeal from the December 15, 2015 decrees involuntarily terminating their

parental rights to their daughters, A.J.A.M.1, born in September of 2011,

and A.J.M., born in December of 2010, and their son, A.J.A.M.2, born in April

of 2010. In addition, Mother appeals from the December 15, 2015 decree

involuntarily terminating her parental rights to her son, K.H.S., born in
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.



                                           -3-
J-S46029-16
J-S46030-16


March of 2008, who is not the natural child of Father.1 Upon careful review,

we affirm.2

       These appeals arise from the petitions for the involuntary termination

of   Mother’s    and    Father’s    parental   rights   filed   by   A.F.S.   (Maternal

Grandmother) and A.G.S., Sr. (Maternal Grandfather) (collectively, Maternal

Grandparents) on April 17, 2015, pursuant to 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), and (8). On the same date, Maternal Grandparents filed petitions

for adoption of A.J.A.M.1, A.J.M., A.J.A.M.2, and K.H.S. (collectively, the

Children).

       We summarize the factual and procedural history as follows.                 The

Children have lived since birth with Maternal Grandparents. N.T., 12/10/15,

at 35-37, 45.      In December of 2010, Chester County Children and Youth

Services (CCCYS) became involved with the family due to A.J.M., the third

oldest child involved in this appeal, being born prematurely with illegal drugs

in her system.       Id. at 25, 39, 42-43.        A.J.M. was discharged from the




____________________________________________


1
  On December 15, 2015, the orphans’ court issued a decree granting the
petition to confirm the consent of H.A.A., the putative father of K.H.S, filed
by Maternal Grandparents. He did not appeal.
2
  We note that the Guardian ad litem filed briefs in these appeals in support
of the decrees involuntarily terminating Father’s and Mother’s parental
rights.



                                           -4-
J-S46029-16
J-S46030-16


hospital into Maternal Grandparents’ care, and CCCYS established a safety

plan that prohibited Mother from being alone with A.J.M.3 Id. at 30.

       At that time, Mother and Father resided with Maternal Grandparents in

Phoenixville, in Chester County.          Id. at 18, 26.       Maternal Grandmother

implied in her testimony that, shortly after CCCYS became involved in

December of 2010, Father moved out of her home. Id. at 44.

       Thereafter, in April of 2011, Mother left Maternal Grandparents’ home

with her sons, K.H.S. and A.J.A.M.2, and went to a hotel in Pottstown, in

Montgomery County.          Id. at 35-37, 39, 41-42.          After approximately two

weeks, Mother returned K.H.S. and A.J.A.M.2 to Maternal Grandparents. Id.

at 37, 39-40. Mother never resided with Maternal Grandparents again. 4 Id.

at 41-42.

       In   September      of    2011,   A.J.A.M.1.,   like   her   sister,   was   born

prematurely with illegal drugs in her system. At that time, the family safety

plans were transferred from CCCYS to Montgomery County Children and

Youth Services (MCCYS).5            N.T., 12/10/15, at 42-43.           A.J.A.M.1 was

____________________________________________


3
  In June of 2011, CCCYS expanded the safety plan to include K.H.S. and
A.J.A.M.2. N.T., 12/10/15, at 41.
4
  By the time of the subject proceedings, Mother and Father resided together
in a two-bedroom apartment in Pottstown. N.T., 12/15/15, at 9.
5
 The record suggests by then Maternal Grandparents resided in Pottstown,
where they continued to reside at the time of the subject proceedings. N.T.,
(Footnote Continued Next Page)


                                           -5-
J-S46029-16
J-S46030-16


discharged from the hospital into Maternal Grandparents’ care, and MCCYS

established a safety plan for that child. Id. at 43-44.

      On April 23, 2012, Maternal Grandmother filed an emergency

complaint for custody with respect to the Children in the Montgomery

County Court of Common Pleas.              By order dated May 30, 2012, the court

granted Maternal Grandmother sole physical and sole legal custody of

A.J.A.M.2, A.J.M., and A.J.A.M.1.           By separate order the same date, the

court granted Maternal Grandmother sole physical and sole legal custody of

K.H.S.

      Two years later, on April 17, 2015, Maternal Grandparents filed the

above-described termination petitions. The hearing was held on December

10, 2015, during which Maternal Grandmother and Maternal Grandfather

testified on their own behalf. Mother testified on her own behalf, and she

presented the testimony of N.F.-O., Father’s sister, and Charlene Williams,

Mother’s friend. The hearing was continued and concluded on December 15,

2015, during which Father testified on his own behalf.

      At the conclusion of the testimonial evidence, the orphans’ court

placed its findings of fact and conclusions of law on the record in open court.

See N.T., 12/15/15, at 109-135. By decrees dated December 15, 2015, the
                       _______________________
(Footnote Continued)

12/10/15, at 18. Maternal Grandmother testified that, after Mother moved
out, she and Maternal Grandfather moved with the Children to a larger home
in Pottstown. Id. at 19-20.



                                            -6-
J-S46029-16
J-S46030-16


orphans’ court terminated Father’s and Mother’s parental rights pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b).

       On January 13, 2016, Father timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(a)(2)(i) and (b), which this Court consolidated

sua sponte.6 In addition, on January 11, 2016, Mother timely filed notices of

appeal and concise statements of errors complained of on appeal, which

were also consolidated.

       Father presents two questions for our review:

       I. Did the [orphans’] court commit an error in terminating the
       parental rights of Father to each of the Children, pursuant to 23
       Pa.C.S.A. [§] 2511(a)(1), where the testimony at trial
       demonstrated that Father had essentially been prevented from
       having an opportunity to provide parental duties at all relevant
       times?

       II. Did the [orphans’] court commit an error by involuntarily
       terminating Father’s parental rights to the Children where the
       facts did not establish by clear and convincing evidence that
       such termination was in the best interests of the Children as
____________________________________________


6
  We note that the orphans’ court entered separate decrees terminating
Father’s parental rights to A.J.A.M.1, A.J.M., and A.J.A.M.2.        Father
improperly filed only one notice of appeal and one concise statement of
errors complained of on appeal from the decrees. See Pa.R.A.P. 341, Note
(“Where, however, one or more orders resolves [sic] issues arising on more
than one docket or relating to more than one judgment, separate notices of
appeal must be filed.”). However, because Father’s arguments on appeal
are identical as to each child, we discern no prejudice arising from his
procedural misstep. Therefore, we decline to quash Father’s appeal.




                                           -7-
J-S46029-16
J-S46030-16


      contemplated by 23 Pa.C.S.A. [§] 2511(b) but, to the contrary,
      confirmed that a loving and positive bond exists between Father
      and each of the Children[?]

Father’s brief at 2.

      Mother presents one question for our review:

      [Did] the [orphans’] court err[] when it terminated Mother’s
      parental rights where the evidence presented was insufficient to
      establish by clear and convincing evidence to demonstrate that
      the needs and welfare of the Children would be promoted by
      terminating parental rights[?]

Mother’s brief at 2.

      We consider Father’s and Mother’s issues mindful of our well-settled

standard of review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

                                      -8-
J-S46029-16
J-S46030-16


      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      We conclude that the orphans’ court in this case properly terminated

Father’s and Mother’s parental rights pursuant to Section 2511(a)(1) and

(b), which provide as follows:

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

                                     ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the

                                    -9-
J-S46029-16
J-S46030-16


       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall
       not consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).7

       We have explained,

       To satisfy the requirements of section 2511(a)(1), the moving
       party must produce clear and convincing evidence of conduct,
       sustained for at least the six months prior to the filing of the
       termination petition, which reveals a settled intent to relinquish
       parental claim to a child or a refusal or failure to perform
       parental duties. In re Adoption of R.J.S., 901 A.2d 502, 510
       (Pa. Super. 2006). In addition,

              Section 2511 does not require that the parent
              demonstrate both a settled purpose of relinquishing
              parental claim to a child and refusal or failure to
              perform parental duties. Accordingly, parental rights
              may be terminated pursuant to [s]ection 2511(a)(1)
              if the parent either demonstrates a settled purpose
              of relinquishing parental claim to a child or fails to
              perform parental duties.

       In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88,
       91 (Pa. 1998).

              Once the evidence establishes a failure to perform
              parental duties or a settled purpose of relinquishing
____________________________________________


7
   Notably, Mother concedes in her brief that the testimonial evidence
established that she failed to perform her parental duties during the six-
month period prior to the filing of the termination petitions. Therefore, in
this disposition, we review the decrees under Section 2511(a)(1) with
respect to Father’s parental rights only.



                                          - 10 -
J-S46029-16
J-S46030-16


           parental rights, the court must engage in three lines
           of inquiry: (1) the parent’s explanation for his or her
           conduct; (2) the post-abandonment contact between
           parent and child; and (3) consideration of the effect
           of termination of parental rights on the child
           pursuant to Section 2511(b).

     Id. at 92 (citation omitted).

In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008).

     Parental duty is defined as follows:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this court
     has held that the parental obligation is a positive duty which
     requires affirmative performance.

     This affirmative duty encompasses more than a financial
     obligation; it requires continuing interest in the child and a
     genuine effort to maintain communication and association with
     the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

                                     - 11 -
J-S46029-16
J-S46030-16


      Moreover,

      It is incumbent upon a parent when separated from his child to
      maintain communication and association with the child. This
      requires an affirmative demonstration of parental devotion,
      imposing upon the parent the duty to exert himself, to take and
      maintain a place of importance in the child’s life.

In re G.P.−R., 851 A.2d 967, 976 (Pa. Super. 2004).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Instantly, the orphans’ court concluded that, for a period in excess of

six months preceding the filing of the termination petitions, Father and

Mother failed to perform their parental duties to the Children pursuant to

Section 2511(a)(1). Further, the court concluded that terminating Father’s

and Mother’s parental rights “will not sever any strong and existing bond

between the [C]hildren and their biological parents. . . .” N.T., 12/15/15, at

                                    - 12 -
J-S46029-16
J-S46030-16


134.   The court concluded that terminating Father’s and Mother’s parental

rights will serve the Children’s needs and welfare pursuant to Section

2511(b).

       Father argues on appeal that the court erred in terminating his

parental   rights   pursuant     to   Section   2511(a)(1)   because    Maternal

Grandparents prevented him “from having the kind of relationship he would

like to have with the Children.” Father’s brief at 11.       Specifically, Father

asserts that Maternal Grandparents do not allow the Children to sleep over

at his apartment, and that his “ability to visit with the Children has

historically ‘been up and down’ and only ‘[w]hen the time [is] good for

them.’” Id.

       The orphans’ court stated on the record in open court that it found

Maternal Grandmother “to be a credible witness in virtually every regard.”

N.T., 12/15/15, at 127. As such, the court found no “obstacle has been put

in the path of [Mother] or [Father] in terms of their children.      It may not

have been as convenient as they would have liked it to be, but that doesn’t

make it an obstacle. You had the opportunity to exercise parental duty if

you had chosen to do it.”         Id. at 127-128.     The testimonial evidence

supports the court’s findings.

       Maternal Grandmother testified on direct examination as follows:

       Q. Have you made any offers to [Mother] or [Father] about
       coming to the house and being involved with the children?



                                       - 13 -
J-S46029-16
J-S46030-16


      A. The doors are open all the time. They know they can come
      and go as they want. Their problem is that they always want to
      come and take the kids, and I don’t trust them. Sometimes I let
      them go; sometimes I question their motives.

         They have an open invitation for Sunday dinner, and every
      time they come to the house, I let them see the kids. And
      [Father] has actually taken the kids to more things than
      [Mother] has.

N.T., 12/10/15, at 46-47. On re-direct examination, Maternal Grandmother

testified that the Children are not a priority in Mother’s and Father’s lives.

Id. at 130. She testified:

      Q. Do [Mother and Father] see the children based upon the
      children’s schedule or what you would seem to think would be
      their schedule?

      A. Their schedule.

Id.

      She continued on cross-examination by the Guardian ad litem:

      Q. [A]s far as [Father] is concerned, he seeks out contact with
      the children from time to time; correct?

      A. Yes, he does.

      Q. Approximately how frequent[ly] would you say he seeks out
      this contact?

      A. This year probably four or five times.

      Q. And is there any regularity in that contact?

      A. No. I just get a text from him, or I’ll get a call from [Mother]
      saying he wants to see the kids, or he stops by the house and
      asks if he can take them.




                                    - 14 -
J-S46029-16
J-S46030-16


N.T., 12/10/15, at 119.              Maternal      Grandmother   testified   on   direct

examination that Father “comes around holidays, like Memorial Day or July

4th.   He asks to take the kids to the Pottstown Parade, and I usually let

them go with him.”8 Id. at 52.

       Father explained the reason for his infrequent visits this year in his

cross-examination by Maternal Grandparents’ counsel.

       Q. [Y]ou heard testimony from [Maternal Grandparents] that
       basically you’ve seen the kids, we’ll say, a handful of times in
       the past year or two.

       A. I heard them say that, yeah.

       Q. Was that inaccurate?

       A. Handful is like five. I seen [sic] them more than five times.
       But also I was going three of these classes a week, plus one-on-
       one a week, plus I had a parole officer in Montgomery County
       that I had to go to twice a week, plus I had a parole officer in
       Berks County I had to go to twice a week.[9] My days were, kind
       of, heavy.


____________________________________________


8
  Maternal Grandmother testified that the Pottstown Parade occurs on the
July 4th holiday. N.T., 12/10/15, at 52-53.
9
   On inquiry by the orphans’ court, Father testified that he had been
released from prison in February of 2010, and he “was on the run” until
being re-incarcerated in January of 2013. N.T., 12/15/15, at 70, 72. Father
testified that he remained in prison until March 4, 2014, and that he served
this time between the Berks County and Montgomery County prisons. N.T.,
12/15/15, at 67, 70. He testified that he presently has one year remaining
on a probation sentence in Montgomery County for a crime involving the
possession of drugs. Id. at 68.




                                          - 15 -
J-S46029-16
J-S46030-16


           And, again, when I go over there, I don’t like to have
       somebody over me as well. . . . Like, I understand if they’re
       there, they have to listen to them, and we have to go by things
       they said, but there should be a little space for us. That’s what I
       believe.

                                           ...

       Q. For you it was more difficult to see the kids under [Maternal
       Grandparents’] supervision, and you would have preferred that
       they just let you have the kids?

       A. Yeah. I would prefer they let me have my kids, yeah.

                                           ...

       Q. So you described all the various appointments that you would
       have during the week. Did those include on the weekends?

       A. No.

       Q. You were eight blocks away.[10] Did you ever in the evenings
       just walk over to the house to see the kids?

       A. Yes. Like, I walk by still all the time. If they’re not outside
       and stuff -- when they’re outside, I talk to them all the time. I
       just don’t go in and deal with them.

N.T., 12/15/15, at 28-30.

       Father testified on cross-examination by the Guardian ad litem that he

never tried to work out a visitation schedule with Maternal Grandparents.

N.T., 12/15/15, at 51.            Further, Father acknowledged that Maternal
____________________________________________


10
  Upon his release from prison in March of 2014, Father lived eight blocks
away from Maternal Grandparents.         N.T., 12/15/15, 30, 53-54.       In
September of 2015, Father moved to his current apartment. Id. at 60.
Mother lives with Father and testified that their apartment is “[a] block or
two” away from Maternal Grandparents’ home. N.T., 12/10/15, at 236-237.



                                          - 16 -
J-S46029-16
J-S46030-16


Grandparents never told him not to contact them.         Id. at 52-53.   With

respect to whether he ever telephoned the Children, Father testified:

      Q. Did you ever call the children and speak with them on the
      phone?

      A. Not lately.

      Q. How often would you say that you have called them and
      spoken with them on the phone?

      A. Pretty much when I would be with [Mother] if we were cool,
      and she would call because, again, I don’t really get along with
      [Maternal Grandparents].

Id. at 56. Father testified that he last saw the Children on November 26,

2015, when he sent a text message to Maternal Grandmother and requested

that the Children visit him at his home. Id. at 57-58.

      Based on the foregoing testimonial evidence, we discern no abuse of

discretion by the orphans’ court in finding that Maternal Grandparents did

not place obstacles in the path of Father’s performance of his parental

duties.   The testimonial evidence supports the court’s finding that Father

chose not to exercise his parental duties soon after CCCYS became involved

with this family in December of 2010, through Maternal Grandmother’s

physical and legal custody award in May of 2012, and continuing to the time

of the filing of the termination petitions.    During all this time, Father

displayed a “merely passive interest in the development” of the Children.

See In re B.,N.M., supra. Therefore, we reject Father’s issue with respect

to Section 2511(a)(1).

                                   - 17 -
J-S46029-16
J-S46030-16


      We next consider whether the orphans’ court abused its discretion in

terminating Father’s and Mother’s parental rights pursuant to Section

2511(b).    Father argues the testimonial evidence does not support

termination because it demonstrates that a bond exists between him and the

Children.     Mother   argues   the   evidence   was   insufficient   to   support

termination because Maternal Grandparents did not present evidence

regarding whether a bond exists between her and the Children.

      We have emphasized, in part:

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (quotation marks and

citations omitted)).   In addition, in considering the affection a child may

have for his or her natural parents, this Court has explained as follows:
         [C]oncluding a child has a beneficial bond with a parent
         simply because the child harbors affection for the parent is
         not only dangerous, it is logically unsound. If a child’s
         feelings were the dispositive factor in the bonding analysis,
         the analysis would be reduced to an exercise in semantics
         as it is the rare child who, after being subject to neglect
         and abuse, is able to sift through the emotional wreckage
         and completely disavow a parent. . . . Nor are we of the
         opinion that the biological connection between [the parent]


                                      - 18 -
J-S46029-16
J-S46030-16


         and the children is sufficient in of itself, or when
         considered in connection with a child’s feeling toward a
         parent, to establish a de facto beneficial bond exists. The
         psychological aspect of parenthood is more important in
         terms of the development of the child and its mental and
         emotional health than the coincidence of biological or
         natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).

      The     testimony   of    Maternal    Grandmother      demonstrates        that

terminating    Father’s   and   Mother’s      parental   rights   will   serve   the

developmental, physical, and emotional needs and welfare of the Children.

Maternal Grandmother testified that the Children see her “[a]s their mom[,]”

and Maternal Grandfather“[a]s their dad.”         N.T., 12/10/15, at 124.        She

testified that the oldest child, K.H.S., then age seven, is doing well both at

home and in school. Id. at 59. She testified that A.J.M., nearly age five,

who needed many health services after birth, no longer needs the services

and is doing well.    Id. at 64-68.        She testified that Early Intervention

Services monitored the youngest child, A.J.A.M.1, then age four, for the first

year of her life, but that she never needed any services and is likewise doing

well. Id. at 68.

      However, the second oldest child, A.J.A.M.2, then age five and in

kindergarten, has learning disabilities and anger issues, and he is diagnosed

with Posttraumatic Stress Disorder.         N.T., 12/10/15, at 61.         Maternal

Grandmother testified that he has an Individualized Education Program

                                     - 19 -
J-S46029-16
J-S46030-16


involving speech and language. Id. She explained further that he receives

wraparound services at school, and that he is under treatment with a

psychologist. Id. Importantly, she testified that neither Mother nor Father

has asked about A.J.A.M.2’s services or whether they can participate in his

services.    Id. at 115.     In addition, Maternal Grandmother testified that

A.J.A.M.2 has made significant improvement since the beginning of the

school year. Id. at 63-64.

      With respect to the Children’s bond with Father, Maternal Grandmother

testified that that they do not view him as a father figure, but more as a

playmate.    N.T., 12/10/15, at 119-120.         She testified that his daughters,

A.J.M. and A.J.A.M.1, call him by his first name. Id. at 112. She testified

that his son, A.J.A.M.2, has a stronger bond with Father than do his

daughters. Id.

      With    respect   to   the    Children’s    bond   with   Mother,   Maternal

Grandmother testified that the oldest child, K.H.S, loves her, and that he

demonstrates this by sitting with her when she visits and being sad and

withdrawn when she leaves.         Id. at 69, 118.    She testified that A.J.A.M.2

has resentment towards Mother, and that he demonstrates this by kicking,

hitting, and fighting with Mother while she visits. Id. Significantly, Maternal

Grandmother testified that she observed Mother discipline her sons, K.H.S.

and A.J.A.M.2, by punching them in the chest on ten separate occasions.

Id. at 131, 136. With respect to Mother’s daughters, A.J.M. and A.J.A.M.1,

                                       - 20 -
J-S46029-16
J-S46030-16


Maternal Grandmother testified that they “don’t even know” Mother, and

that they call Mother by her first name. N.T., 12/10/15, at 69, 99.

      Finally, Mother testified that she has been in and out of prison since

2012 for crimes related to drugs. N.T., 12/10/15, at 260, 282. She testified

that she was most recently incarcerated on December 18, 2014, and that

she was released on April 10, 2015. Id. at 214-215. Mother testified that,

in May of 2015, she began living in a halfway house, and, on September 9,

2015, she left the halfway house without permission. Id. at 222, 229-230.

She testified that she turned herself in on November 8, 2015, and, as a

result, she was re-incarcerated. Id. at 231. Mother remained incarcerated

at the time of the subject proceedings, and she was awaiting her sentencing

hearing. Id. at 243.

      Based on the foregoing testimonial evidence, we reject Father’s and

Mother’s arguments with respect to Section 2511(b).              Indeed, the

testimonial evidence demonstrates that the Children do not have a parent-

child bond with Father.     Likewise, the evidence demonstrates that the

youngest three children do not have a parent-child bond with Mother.       To

the extent that the evidence reveals that K.H.S. may have a parent-child

bond with Mother, the evidence overwhelmingly demonstrates that it is not a

beneficial bond.   We conclude that the orphans’ court did not abuse its

discretion in determining that involuntarily terminating Father’s and Mother’s

parental rights will serve the physical, emotional, and developmental needs

                                    - 21 -
J-S46029-16
J-S46030-16


and welfare of the Children. Accordingly, we affirm the decrees pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b).

     Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2016




                                     - 22 -